


110 HRES 1334 IH: Calling upon the Government of China to

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1334
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Chabot submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling upon the Government of China to
		  account for those detained during March 2008 protests and to recognize the
		  fundamental human rights of all Tibetans, including monks, nuns, and innocent
		  civilians, currently detained by the Government of China.
	
	
		Whereas in 1951, an agreement between the Tibetan and
			 Chinese Governments outlined an autonomous Tibetan region to be governed by the
			 Dalai Lama;
		Whereas in 1959, the Tibetan people protested Chinese
			 occupation of the Tibet Autonomous Region, which resulted in the deaths of
			 thousands of innocent Tibetans and the exile of the 14th Dalai Lama;
		Whereas efforts to recognize the 49th anniversary of that
			 tragic day were met with disproportionate uses of force by Chinese officials,
			 including fatal force, resulting in the deaths of hundreds of Tibetans;
		Whereas efforts by Dalai Lama to end the violence and
			 negotiate the future of the Tibetan Autonomous Region have gone unheeded by
			 Chinese officials;
		Whereas thousands of protestors, including Buddhists
			 monks, nuns, and other civilians, have been arbitrarily detained without due
			 process since March 2008;
		Whereas approximately 1,000 of those protestors remain
			 unaccounted for by the Government of China;
		Whereas eyewitnesses describe beatings in prison, as well
			 as a lack of food and necessary medical care; and
		Whereas detaining and mistreating detainees violates
			 international standards, including those of the international convention on
			 civil and political rights: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on Chinese officials to immediately
			 account for the status of the detained individuals, including their names,
			 location, and current medical conditions;
			(2)calls on Chinese officials to allow
			 international observers to visit detention facilities and the Tibet Autonomous
			 Region to ensure that the rights of those being detained and the Tibetan people
			 as a whole are being recognized;
			(3)calls on Chinese officials to immediately
			 release or file and make public formal criminal charges against the detained
			 individuals; and
			(4)calls on Chinese officials to adhere to
			 international standards of due process and justice, including proceedings
			 before an independent judiciary, when bringing to trial those charged with
			 formal offenses.
			
